IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,650-01


                    EX PARTE MARCELLUS YWAIN ADAMS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 68779-01-B-WR IN THE 181ST DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and sentenced to twenty-five years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Adams v. State, No. 07-15-00173-CR (Tex. App.—Amarillo Sept. 10, 2015) (not

designated for publication).

        On March 12, 2019, the trial court entered a timely order designating issues, and on March

18, the district clerk forwarded this application to this Court. We believe that this application was

prematurely forwarded. We remand this application so the trial court can complete its evidentiary
                                                                                                      2

investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: April 3, 2019
Do not publish